Citation Nr: 0621047	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  03-26 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent prior to March 22, 2004, for residuals of shrapnel 
injury to the right leg, right peroneal and sural nerve with 
foot drop.

2.  Entitlement to a disability rating in excess of 40 
percent on and after March 22, 2004, for residuals of 
shrapnel injury to the right leg, right peroneal and sural 
nerve with foot drop.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Montgomery, Alabama.


FINDINGS OF FACT

1.  Prior to March 22, 2004, the evidence reveals a 
disability picture that approximates complete paralysis as a 
residual of shrapnel injury to the right calf.

2.  A 40 percent disability rating is the maximum evaluation 
for the amputation of a leg below the knee.

3.  Competent, probative medical evidence indicates that the 
veteran's current headache condition was not acquired in 
service or was otherwise attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating, but no 
more, for residuals of shrapnel injury to the right leg, 
right peroneal and sural nerve with foot drop, are met prior 
to March 22, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.68, 4.124a, Diagnostic Code 
8521 (2005).

2.  The criteria for a disability rating in excess of 40 
percent for residuals of shrapnel injury to the right leg, 
right peroneal and sural nerve with foot drop, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.68, 4.124a, Diagnostic Code 8521 (2005).

3.  The criteria for service connection for headaches are not 
met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Residuals of Shrapnel Injury to the Right Leg

Historically, the veteran suffered a laceration and 
penetrating wound of the right calf due to shrapnel when he 
came under rocket attack in February 1968.  His wound was 
treated with pressure dressing and he received a tetanus 
shot.  The veteran filed an increased rating claim in August 
2002 and his evaluation for residuals of a shrapnel injury 
was increased to 30 percent disabling effective the date of 
his claim.  See March 2004 rating decision.  Thereafter, his 
disability rating was increased to 40 percent, effective 
March 22, 2004.  See June 2004 rating decision.  VA 
regulations provide that "[t]he combined ratings for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed."  38 C.F.R. § 4.68 (2005).  Since the schedular 
criteria provide for a maximum 40 percent disability for the 
amputation of a leg below the knee, including amputation of 
the foot, under 38 C.F.R. § 4.71a, Codes 5165- 5167, a 
combined evaluation in excess of 40 percent for the veteran's 
shrapnel residuals of the right lower extremity may not be 
granted under any provision on or after March 22, 2004.  As 
such, the weight of the evidence is against this portion of 
the veteran's claim.

A 30 percent evaluation is the maximum schedule rating for 
incomplete paralysis of the external popliteal nerve.  See 
38 C.F.R. § 4.124a, Diagnostic 8521 (2005).  A 40 percent 
disability rating is warranted for complete paralysis of the 
external popliteal nerve.  Id.  The March 2004 VA examination 
report shows the veteran had to wear a brace on his right leg 
and wore corrective shoes.  He had severe decreased range of 
motion and severe loss of function of his right foot from 
pain, weakness, and flare-ups.  The report reflects the 
veteran reported he easily tired and lost complete function 
with the increased pain upon standing/walking.  Upon 
examination he was unable to squat or rise on his toes or 
heels without almost falling.  

The evidence prior to March 2004 shows the veteran complained 
of parethesia of the lateral right lower leg.  See July 2002 
VA treatment records.  The September 2002 VA examination 
reports also reflect that he was unable to dorsiflex the 
right foot.  The reports indicate the veteran had "fair" 
passive and active range of motion but fail to notate any 
increased functional limitations due to such things as 
weakness.  See 38 C.F.R. § 4.124a (2005).  The reports 
indicate the veteran had moderate right foot drop and atrophy 
of his right leg.  His December 2002 notice of disagreement 
shows the veteran indicated he was fitted with his right leg 
prosthesis that same month.  

Based on the evidence of atrophy of the right foot, loss of 
dorsiflexion of the right foot, moderate right foot drop, the 
veteran's credible statements regarding his fitting for a 
right leg brace in December 2002, and the lack of specificity 
found in the September 2002 VA examination reports in regard 
to the complete degree of impaired function, the Board 
resolves reasonable doubt in the veteran's favor that the 
evidence is indicative of functional loss approximating 
complete paralysis of the external popliteal nerve prior to 
March 2004.  As such, a maximum 40 percent disability rating 
is warranted prior to March 22, 2004, and to this extent his 
appeal is granted.  

In short, a 40 percent disability rating, but no more, for 
residuals of shrapnel injury to the right leg, right peroneal 
and sural nerve with foot drop is warranted throughout the 
pendency of this appeal.  But see 38 C.F.R. § 4.68 (2005).  
Also, while the veteran indicated that being unable to walk 
properly was a major hindrance to a normal life, the evidence 
is not indicative of an exceptional or unusual disability 
picture or otherwise takes the veteran outside of the norm.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the veteran's disability picture does not warrant 
referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (2005).

Service Connection: Headaches

The veteran asserts that he is entitled to service connection 
for headaches.  Absent any independent supporting clinical 
evidence from a physician or other medical professional, 
"[t]he veteran's own statements expressing his belief that 
his disabilities are service connected . . . are not 
probative."  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the veteran is competent to describe symptoms, 
he is not competent to render a medical opinion that 
indicates that he has a current, chronic headache disability 
of that is related to his military service or to diagnose any 
disability therein.

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Reports of medical examination indicate the 
veteran was clinically evaluated as neurologically normal in 
October 1962, November 1965, June 1966, June 1970, and March 
1971.  He denied having or having had frequent or severe 
headaches in October 1962, November 1965, June 1966, and 
March 1971.  See reports of medical history.  He was treated 
for a frontal headache associated with sinus congestion in 
January 1967.  Upon his discharge, he was again 
neurologically evaluated as normal.  See July 1972 report of 
medical examination.

The veteran is currently diagnosed with chronic episodic 
headaches, stable.  See September 2002 VA neurologic 
disorders examination report.  However, instead of relating 
his headaches to his military service, his VA treatment 
records indicate the veteran's headache condition was related 
to his treatment for uncontrolled blood pressure.  See July 
2002 VA physician note (medication and dosage for blood 
pressure changed as veteran continued to have headaches after 
taking previous medication for uncontrolled blood pressure).  
As the competent medical evidence fails to indicate headaches 
were acquired in service or was otherwise attributable to his 
service, the weight of the evidence is against the veteran's 
service connection claim and this appeal is denied.

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

Prior to initial adjudication of his appeal, the veteran was 
notified by letter in September 2002 of the evidence VA would 
seek, the evidence he was required to submit, and requested 
he identify or submit any of the needed evidence.  He was 
similarly notified by the March 2003 at which time he was 
notified of the evidence necessary to establish his service 
connection claim.  He was again notified of VA's duty to 
assist with his claims, his responsibilities in the claim 
process, the evidence necessary to establish service 
connection as well as the evidence necessary for his 
increased rating claim by letter in November 2003.  The 
letter also requested the veteran identify and authorize the 
release of any private medical records or that he obtain and 
submit the records himself.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  Under 
these circumstances, the Board considers VA's notice 
requirements are met and any issue as to the 
timing/completeness of the notice was harmless.  

While the veteran was provided with the type of information 
and evidence needed to substantiate his claims, he was not 
provided with notice of any effective date criteria or the 
rating criteria for his headache claim.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Despite inadequate 
notice provided to the veteran on these latter elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  To the extent that 
the weight of the evidence is against the veteran's service 
connection and increased rating claims, any questions as to 
any appropriate effective dates--and potential rating for his 
service connection claim--are rendered moot.  Under these 
circumstances, the Board is satisfied that any issue as to 
the completeness of the notice was harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran failed to report for his schedule 
hearing in August 2004 and his request for a hearing is 
therefore considered as withdrawn.  See 38 C.F.R. § 20.704(d) 
(2005).  As the competent medical evidence relates the 
veteran's in-service complaint of a headache to treatment for 
sinus congestion and his current complaints of headaches to 
his treatment for uncontrolled blood pressure, a VA 
examination to obtain an etiology opinion in connection with 
his service connection claim is not warranted.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); Duenas v. Principi, 18 
Vet. App. 512 (2004).  

The veteran was afforded VA examinations in connection with 
his increased rating claim and the resulting reports, as well 
as VA treatment records, have been associated with the claims 
file.  While the veteran has identified VA treatment 
subsequent to when his VA medical records were obtained, his 
statements have been deemed credible by the Board and have 
served, in part, as the basis for the grant of the maximum 
allowable rating.  As such, a remand for the additional 
records would serve no useful purpose and would only impose 
unnecessary burdens on VA and the veteran.  See Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  As the veteran has not identified 
or authorized VA to obtain any additional evidence pertinent 
to this claim, no further assistance to the veteran regarding 
development of evidence is required.




ORDER

Prior to March 22, 2004, a 40 percent disability rating, but 
no more, for residuals of shrapnel injury to the right leg, 
right peroneal and sural nerve with foot drop, is granted, 
subject to the laws and regulations governing the 
disbursement of VA benefits.

A disability rating in excess of 40 percent for residuals of 
shrapnel injury to the right leg, right peroneal and sural 
nerve with foot drop, is denied.

Service connection for headaches is denied.



____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


